 

Exhibit 10.1

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

This AMENDMENT AND RESTATEMENT AGREEMENT (this “Amendment Agreement”) is made as
of November 29, 2018 between Precipio, Inc., a Delaware corporation (the
“Company”) and the Investors set forth in Exhibit A attached hereto (each an
“Investor” and collectively, the “Investors”).

 

WHEREAS, the Company and certain of the Investors identified in Part A of
Exhibit A have entered into a Securities Purchase Agreement dated as of April
20, 2018 (the “Purchase Agreement”) pursuant to which Company agreed to issue up
to approximately $3,296,703.30 in 8% Senior Secured Convertible Promissory notes
with 100% common stock warrant coverage pursuant to the form of notes and
warrants set out as Exhibit A (Notes) and Exhibit C (Warrants) (respectively) to
the Purchase Agreement (the “Transaction”).

 

WHEREAS, the Company and the Investors wish to amend the Purchase Agreement and
the related Transaction Documents, inter alia, by (i) amending certain terms of
the Purchase Agreement as set out herein, (ii) amending Schedule A to the
Purchase Agreement to include additional investors whose identity is set out in
Part B of Exhibit A hereto; (iii) increasing the amount of the Notes issuable by
the Company by up to $1,318,681.32 additional Notes; (iv) amending certain terms
of the Notes that were previously issued by the Company to the Investors (iv)
amending certain terms of the Warrants which shall be issued in connection with
the additional Notes (v) adding the Investors set out in Part B of Exhibit A as
party a “Secured Party” to the General Security Agreement dated April 20, 2018.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

§1. Definitions. Capitalized terms which are used herein without definition and
which are defined in the Purchase Agreement shall have the same meanings herein
as in the Purchase Agreement.

 

§2. Amendment to Purchase Agreement:

 

(a)Amendment to Schedule A to the Purchase Agreement (Schedule of Investors):
Schedule A to the Purchase Agreement is hereby amended by deleting Schedule A in
its entirety and substituting in place thereof with Schedule A attached hereto
as Exhibit A.

 

(b)Section 1.1 - the definition of “Notes” is hereby amended by substituting the
words “up to $3,296,703.30” with up to “$4,615,384.62”.

 

(c)Section 1.1 – a new definition of “Additional Notes” shall be added which
reads “up to $1,318,681.32 principal amount of Notes”

 

(d)Section 2.1 of the Purchase Agreement is hereby amended by adding a new
sub-paragraph (c) as follows: “The Purchasers will purchase the Additional
Notes, together with Warrants, in one or more tranches, on or before December
31, 2018.

 

§3. Amendment to the Notes: 

 

(a)The definition of “Floor Price” in all of the Notes, whether issued prior to
the date hereof or to be issued by the Company to the Investors in connection
with the Agreement, shall be hereby amended by deleting such definition in its
entirety and restating it as follows: “Floor Price” means $ 0.15 per share”.

 

(b)Section 4(b) of the Note shall hereby amended by deleting it in its entirety
and substituting in place thereof of the following new section 4(b) which reads:
“Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to greater of (x) $0.25 or (y) $.05 above the closing bid price of the
Common Stock on the date prior to the Original Issue Date (the “Conversion
Price”). In the event this Note is not paid in full prior to 180 days after the
Original Issue Date, the Conversion Price shall be equal to 80% of the lowest
VWAP in the 10 trading days prior to the date of the notice of conversion, but
in no event below the Floor Price.”

 



 1 

 

 

§4. Amendment to the Warrants:

 

(a)Warrants issued by the Company to the Investors in connection with the
Additional Notes;

 

a.shall have exercise price of %0.36 and Section 1(b) in the Warrant shall be
amended to read “For purposes of this Warrant, “Exercise Price” means $0.36,
subject to adjustment as provided herein.

 

b.shall have an exercise term of five years.

 

§5. Amendment to the General Security Agreement

 

Each of the Investors set out in Part B of Exhibit A shall be added to the
General Security Agreement as a “Secured Party” (as that term is defined in the
General Security Agreement).

 

§6. Representations and Warranties. The Company hereby represents and warrants
as follows:

 

(a) Representations and Warranties in Purchase Agreement. The representations
and warranties of the Company contained in the Purchase Agreement were true and
correct as of the date made and are also true on and as of the date hereof and
with the same force and effect as it made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) No Default. No Default or Event of Default has occurred and is continuing.

 

(c) Authority, Etc. The execution and delivery by the Company of this Amendment
Agreement and the Company’s performance of this Amendment Agreement and the
Purchase Agreement as amended (i) are within the Company’s powers, (ii) have
been duly authorized by all necessary action on the part of the Company,
(iii) require no authorization or action by or in respect of, or filing with,
any governmental body, agency or official or any shareholder or creditor of the
Company, (iv) do not contravene, or constitute a default under, any provision of
(A) any Applicable Law, (B) the Charter Documents of the Company, (C) any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Company.

 

(d) Enforceability of Obligations. This Amendment Agreement has been duly
executed and delivered by the Company. Each of this Amendment Agreement and the
Purchase Agreement as amended, constitutes the valid and legally binding
agreement of the Company, in each case enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether enforcement is sought in equity or
at law).

 

§7. Effectiveness. This Amendment Agreement shall be effective as of the date
first written above upon the execution and delivery of this Amendment Agreement
by the Company and the Investors, the execution by the Company and the Investors
set out in Part B of Exhibit A of the Securities Purchase Agreement and the
Security Agreement by which signature the additional investors shall become
party to the aforementioned agreements.

 

§8. Miscellaneous. This Amendment Agreement shall be a Transaction Document for
all purposes under the Purchase Agreement. This Amendment Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
Except as specifically amended by this Amendment Agreement, the Purchase
Agreement and all other Transaction Documents executed and delivered in
connection with the Purchase Agreement shall remain in full force and effect.
This Amendment Agreement is limited specifically to the matters set forth herein
and does not constitute directly or by implication an amendment or waiver of any
other provision of the Purchase Agreement or any of the other Transaction
Documents.

 

[Signature page follows.]

 

 2 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

PRECIPIO, INC.

 

  By: /s/ Ilan Danieli           Name: Ilan Danieli           Title: CEO  

 

With a copy to (which shall not constitute notice):

 

Goodwin Proctor LLP

620 Eight Avenue

New York, NY 10018

Attn.: Stephen M. Davis, Esq.

Facsimile: (212) 813-8804

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR PURCHASER
FOLLOWS]

 

 3 

 

 

INVESTORS SIGNATURE PAGE TO AMENDMENT AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Investor:

 

Signature of Authorized Signatory of Investor:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

  Address for Notice to Investor:

 

Address for Delivery of Securities to Investor (if not same as address for
notice):

 

Subscription Amount:    

 

EIN Number:    

 

Wire Instructions:    

 







[SIGNATURE PAGES CONTINUE]

 

 4 

 

  

EXHIBIT A

SCHEDULE OF INVESTORS

 

Part A

 

 

 

 



 

Part B

 

 

 



 

 5 

